June 13, 2008


Mr. Stewart Kelvin Smith
Attorney at Law
2110 Walnut Hill Lane, Ste. 200
Irving, TX 75038


Mr. Douglas R. Hafer
Curnutt & Hafer, LLP
101 East Park Row
Arlington, TX 76010
Ms. Hilaree A. Casada
Hermes Sargent Bates
901 Main Street, Suite 5200
Dallas, TX 75202

RE:   Case Number:  06-0755
      Court of Appeals Number:  05-04-01717-CV
      Trial Court Number:  03-10936

Style:      FRYMIRE ENGINEERING COMPANY, INC. BY AND THROUGH REAL PARTY IN
      INTEREST, LIBERTY MUTUAL INSURANCE COMPANY
      v.
      JOMAR INTERNATIONAL, LTD. AND MIXER S.R.L.

Dear Counsel:

      Today the Supreme Court of Texas delivered the  enclosed  opinion  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lisa Matz|
|   |             |
|   |Mr. Jim      |
|   |Hamlin       |